                     Case 19-12256-BLS          Doc 230      Filed 11/12/19          Page 1 of 20



                             IN'THB UNITED STATBS BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARB

                                                                 )
In re                                                            )   Chapter    11

                                                                 )
DESTINATION MATI]RNITY                                           )   Case   No. 19-12256 (BI-S)
CORPORA'|ION, et al.,t                                           )
                                      Debtors                    )   (Jointly Administered)
                                                                 )

 NOTICE OF AGITNDA FOR HEARING SCI{EDT-ILBD FOR NOVEMIIER 14, 2019, AT
2:30 P.M. (PRIIVAILING IIASTBIIN'IIME),IIFORE THIi HONORABLE BRENDAN L.
 SHANNON AT THE UNITED STATES BANKRUPTCY COTJR'T FOR THE DISTRICT
    oF DELAWARII' LOCATED AT 824 NORTH MARKBT STRBET, 6TH FLOOR,
             couRTRooM No. 1, WILMINGTON, DELAWARE 198012

    CONTINUBD MATTERS:

I            Debtors' Motion for Entry of an Order (l) Authorizing the Debtors to (A) File a
             Consolidated t,ist of Creditors in l,ieu of Submitting a Separate Mailing Matrix fìrr Each
             Debtor, (B) Irile a Consolidated I-ist of the Debtors' 'fhirty Largest Unsecured Creditors,
             (C) Redact Certain Personally Identifìable Inl''ormation for the Debtors' Iirnployees. and
             (D) Waive the Requirement to File Equity Lists and Modify lìc¡uity l{older Notice
             Requirements, and (Il) Granting Related Relief [D.1. 4, filed on October 21,20191

             Response Deadlinq:      Novemberl,2019 al4:00 p.m, (UT)

             Responses Received:

             A         United States T'rustee's Objection to the Debtors' Motion f'or Iìntry ol an Order (l)
                       Authorizing the Debtors to (A) Irile a Consolidated l-ist of'Creditors in Lieu ol'
                       Subrnitting a Separate Mailing Matrix f'or Each Debtor, (B) File a Consolidated
                       List of the Debtors' Thirty Largest Unsecured Creditors, (C) Redact Certain
                       Personally Identif,rable Inf-ormation I'or the l)ebtors' Employees, and (D) Waive
                       the Requirement to File Equity Lists and Modify lìquity Flolder Notice
                       Requirements. and (ll) Granting Related Relief [D.1. 141, fìled on November 4,
                       20rel

I The Debtors in these chapter I I cases, along with the last four digits of each Debtor's federal tax identification
number, are: Destination Maternity Corporation (5573); DM Urban lìenewal, t,t,C (N/A); ancl Mothers Work
Canada, lnc. (4780). 'l-he location of the Debtors' principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057

2 Any party who wishes to attend telephonically is required to rnake arrangernents prior to the hearing throLrgh
CourtCall by telephone (866-582-687 8) or by facsirnile (866-533-2946\.


{I   25t1,002-W00583(r7.4}
                    Case 19-12256-BLS         Doc 230       Filed 11/12/19      Page 2 of 20




          Related Documents

          B          Declaration of Lisa Gavales, Chair of' the Office of l.he CEO of Destination
                     Maternity Corporation, in Support of Chapter 1l Petitions and F'irst Day Motions
                     ID.I. 17, filed otr October 21,20191

          C          Notice of lriling of Chapter'1l Petitions and Related Motions and Declarations
                     [D.1. 36, l'iled on October 21,2019l¡

          D          Order (I) Authorizing the Debtors to (A) File a Consolidated List of Creditors in
                     I-ieu of Submitting a Separate Mailing Matrix for Each Debtor. (B) File a
                     Cjonsolidated [,ist of the Debtors' Thirty Largest Unsecured Cìreditors, (C) Redact
                     Certain Personally Identiliable Information fbr the Debtors' Employees, and (D)
                     Waive the Requirement to File Equity Lists and Modify Equity Holder Notice
                     Requirements, and (ll) Granting Related Relief lD.I.16, entered on October 22.
                      201e1

          E.          Omnibus Notice of Second Day lJearing [D.1. 82, fìled on October 22,20191

          Status: This n-ratter has been continued to a date to be deterrnined only with respect to the
          Debtors' request to seal the creditor matrix.

2         Debtors' Motion Seeking Rntry of an Order (l) Authorizing and Approving Procedures to
          Reject or Assume Executory Clontracts and lJnexpired [,eases, (lf) Authorizing and
          Approving Procedures to Provide Notice of Additional Closing Stores, if l{equiled, and
          Procedures Related'lhereto, and (lll) Granting Related Relief 1D.1.23, filed on October
          21,20191

          Response Deadline: November 7 ,2019 at 4:00 p.rn. (ET); extended to November 8, 2019
          at 4:00 p.m. (ET) f-or the OfIìcial Committee of Unsecured Creditors; to November 12,
          2019 at 4:00 p,m. (ET) for Comcast Cable Communications Management and tcr
          November 13. 2019 at 4:00 p.m. (E-l') f'or the 'faubman l,andlorcls, Atlanta Outlet
          Shoppes, Ll,C, BF'O Factory Shoppes LLC, Bluegrass Outlet Shoppes CMBS, LLC, lll
          Paso Outlet Center CMBS, LLCI and Westfield, LLC


          Responses Rec'.eived:

          A.          Infbrn-ral comments fi'om the Oflice of the   tjnited States Trustee

          B.          Inf-ormal comments from the Of'ficial Committee of Unsecured Creditors

           C.         Informal comments from various landlords, including the 'faubrnan Landlords,
                      Atlanta Outlet Shoppes, I-LC, BFO Iìactory Shoppes LLC, Bluegrass Outlet
                      Shoppes CMBS, LLC. El Paso Outlet Center CMBS,I-LC and Westf-reld,l-LC


                                                        2
{ r 25{1.002-w0058367.4}
                      Case 19-12256-BLS           Doc 230       Filed 11/12/19   Page 3 of 20



             D.        lnformal oomments from Comcast Cable Communications Management

             E.        Limited Objection of Acadia Realty Lirnited Partnership, Ashley Park Property
                       Owner, LLC, Brixmor Operating Partnership Ll', Centennial Real Estate
                       Company. t,LC. Deutsche Asset &. Wealth Management, Federal Realty
                       Investment Trust, G&l VI Promenade, LLC, KRE Colonie Owner, LI-C,
                       Montebello Town Center Investors, l,LCl, PGIM Real Estate, Starwood Retail
                       Paftners. LLC, The Forbes Company, ancl The Macerich Con'rpany to Debtors'
                       Motion Seeking Entry of an Order (l) Authorizing and Approving Procedures to
                       Reject or Assume Executory Clontracts ancl Unexpired l,eases (ll) Authorizing
                       and Appr:oving Procedures to Provide Notice of Additional Closillg Stores, Il'
                       Recluired. and Procedures Related fhereto, and (lll) Granting Related Relief [D.1.
                       176. filed November 7,20191

             F         l,inrited Objection   of   Brookfìeld Property Reit, Inc.. Gregory Greenfiled &
                       Associates, L,td., Flir-res Global Reit, Inc.. .Tones [,ang Lasalle Arnericas, Inc..
                       Ilegency Centers, [,.P.. Site Centers Corp., and Turnberry Associates to Debtors'
                       Motion Seeking Eritry of'an Order (I) Authorizing and Approving Procedures to
                       Reject or Assume Executory Contracts and Unexpired Leases, (II) Authorizing
                       and Approving Procedures to Provide Notice of Additional Closing Stores. if'
                       Required, ancl Procedures Related 'Ihereto, and (lII) Granting Related Relief [D.1.
                       187, filed on November 7 ,20791

             Related I)oouments

             G         I)eclaration of l.isa Gavales. Chair o1' the Olfce of the CIIIO of I)estination
                       Maternity Corporation. in Support of Chapter I I Petitions and First Day Motions
                       [D.f . ] 7, l.rled on October 21,20191

             H         Notice  o1' lìiling of Chapter 11 Petitions and Related Motions and Declarations
                       [D.1. 36, liled on Ootober 21.20191

             I.        Notice of Flearing [D.1.84, f,rled on October 29.20191

          Status: This matter has been adjourned to November 20,2019 at 2:00 p.m. (B'l-).


MATTERS UNDEIÌ CEIITIFICATE OF NO OBJBCTION/CERTIFI CATION OF'
COUNSEI,:

J            Debtors' Motion for Þlntry of Interim and Irinal Orders (I) Authorizing the Payment ol-
             Certain Prepetition 'Iaxes and Fees and (lI) Granting l{elated Relief- fD.l. 6. fìled on
             October 21,20191

             Response l)eadline      November 7,2019 at 4:00 p.m. (E'f)

             Responses Received: None.

                                                            1
{r   2stì.002-w0058367.4   }
                   Case 19-12256-BLS           Doc 230      Filed 11/12/19    Page 4 of 20




          Related Documents

          A.           Declaration of Lisa Gavales, Chair of the OfÏce of the CUO of Destination
                       Maternity Corporation, in Support of Chapter I I Petitions and First Day Motions
                       [[).l. 17, filed on October 21,20191
          B.           Notice of Filing of Chapter 11 Petitions and Related Motions and Declarations
                       [D.f. 36. filed on October 21.20191

          C.           lnterim Order (l) Authorizing the Payment of Certain Prepetition 'faxes and Fees
                       and (lI) Granting Related Relief lD.L 79, entered on October 29, 20191

          D.           Onrnibus Notice of Second Day Hearing [D.1. 82. filed on October 22,2019]

          E.           Clertilìcate of No Objection |.D.1. 198, {ìled on November 8, 2019]

          Status: A certificate of no objection has been hled and submitted in accordance with the
          Courf 's plocedures. Accorclingly. a healing regarcling tllis matter is not required.

4.        Debtors' Motion for Entry of lnterim and Final Orders (l) Determining Adequate
          Assurance of Payment for Future Utility Services, (lI) Prohibiting Utility Providers fiom
          Altering, Refusing. or Discontinuing Utility Services, (lll) Establishing Procedures for
          Determinirrg Adec¡uate Assurance of Payrnent, (lV) Requiring Utility Providers to Return
          Deposits fol LJtility Services no l,onger in Use. and (V) Granting Related Iìelief [D.1. 7,
          filed on October 21,20191

          Response Deadline: Novernber 7,2079 at 4:00 p.m. (ET); extended to November 8, 2019
          at 4:00 p.rn. (ET) lor Haines Center       - Florence,   Duke Energy and Piedmont Natural Gas
          Company. Inc.

          Responses Received:

          A.           Informal response fiom Columbia Gas of'Massachusetts

          R.           Inforrnal response from T'ucson Electric Power Company

          C.           Informal response lrom Cìentral Georgia EMCI

          D.           lnf'ormal response fiom Rochester Gas and Electric

          E.           Informal response frorn Duke lìnergy and Piedrnont Natural Gas Company, Inc.

          F.           Infbrrnal response fì'om Northeln Indiana Public Service Company

          G.           Inlbrrnal response from F-lorida Power & I-ight Company

ll2stl.002-w00583(r7   4)                               4
                 Case 19-12256-BLS         Doc 230       Filed 11/12/19     Page 5 of 20




         H.        Infonnal response from BrightRidge

         L         lnforrnal response fiom TXU linergy

         .I       Ob.iection of Certain Utility Companies to the Debtors' Motion for Entry of
                  Interim and Final Orders (l) Deterrnining Adequate Assurance of Payment for
                  Iruture tJtility Services, (II) Prohibiting Utility Providers fì'om Altering, Relirsing,
                  or l)iscontinuing Utility Services. (lll) Establishing Procedu.res f'or Deterrnining
                  Adequate Assurance of Payment, (lV) Requiring Utility Providers to Iìetunr
                  Deposits for tJtility Services no f,onger in Use, and (V) Granting Ilelated Relief
                  lD.l. 137, hled on November l,20l9l

         K.       Reservation of Rights by l-laines Center - Florence, LLC to l)ebtors' Motion for
                  Entry o1' lnterim and Final Orders (l) Determining Adequate Assurance of
                  Payment for lìuture Utility Services, (ll) Prohibiting Utility Providers from
                  Altering, Refusing, or Discontinuing Utility Services, (llI) Establishing
                  Procedures for Determining Adequate Assurance of Payment, (lV) Requiring
                  tJtility Providers to Return Deposits I'or Utility Services no Longer in Use, and
                  (V) Granting Related Relief [D.1. 205, filed on November 8. 2019]

         Related l)ocuments:

         L        Declaration of I-isa Gavales, Clhair of the Oflice of the CEO of Destination
                  Maternity Corporation, in Support ol Chapter 11 Petitions ancl First Day Motions
                  [D.f . 1 7, f,rled on October' 21,20191

         M        Notice ol'Iìiling of Chapter 1l Petitions and Related Motions and Declarations
                  [D.]. 36, fìled on October 21.2019|1

         N.       Interim Order (I) Deternrining Adequate Assurance of Payrnent lor Future tJtility
                  Services, (II) Prohibiting Utility Providers from Altering, Ref-using, or
                  I)iscontiriuing Utility Services, (lll) Establishing Procedures f-or Determining
                  Adequate Assurance of Payment, (lV) Requiring Utility Providers to Return
                  Deposits 1'or Utility Services No I-onger in lJse, and (V) Granting Related Relief
                  [D.t. 69, entered on October 22,20191

         o        Omnibus Notice of Second Day Hearing [D.1. 82, filed on October 22,2019]

         P.       Notice of Withdrawal of Objection of Certain tJtility Clompanies to the l)ebtors'
                  Motion ftrr Entry ol'lnterim and F'inal Orders (l) Determining Adequale
                  Assurance of Payment fòr Future tJtility Services. (II) Prohibiting Utility
                  Providers liom Altering, Refusing, or Discontinuing Utility Services. (III)
                  Bstablishing Procedures 1'or Deterrnining Adequate Assurance of Payment, (lV)
                  Requiring Utility Providers to Return Deposits for Utility Selvices No Longer In
                  lJse, and (V) Granting Related Reliel'fD.l.212.ftled onNovember 11,20191


il2s8,002-w0058367 4)                                5
                   Case 19-12256-BLS         Doc 230      Filed 11/12/19   Page 6 of 20




          a          Certilìcation of Counsel [D.1. 221,fi\ed on November 12,20191

          Status: A cerlification of counsel has been liled and submitted in accordance with the
          Couft's procedures. Accordingly, a hearing regarding this matter is not required.

5         Debtors' Motiou f'or Entry of Interirn and Final Orders (l) Authorizing the Debtors to
          Maintain and Administer 'Iheir Existing Customer Programs and Honor Certain
          Prepetition Obligations Related 'Ihereto and (lI) Granting Related Relief [D.1. 9, filed on
          October 21,20191

          Response Deadling: Novernber 7,2019 at 4:00 p.m. (ET)

          Responses Received: None.

          Related l)ocuments:

          A          Declaration of' Lisa (ìavales, Chair o1' the Olfìce of the CEO of Destination
                     Maternity Corporation, in Supporl ol'Chapler I I Petitions ancl First Day Motions
                     [D.1. 17, filed on October 21,2019]

          B          Notice of Filing of Chapter 1l Petitions and Related Motions and l)eclarations
                     [D.L 36, filed on October 21,20191

          C          Interim Order (I) Authorizing the Debtors to Maintain and Administer Their
                     Fìxisting Customer Programs and lJonor Certain Prepetition Obligations Related
                     l'lrereto and (II) Granting Related Relief [D.1. 68, entered on October 22,2019]

          D.         Ornnibus Notice of Second Day lìearing [D.1. 82, fìled on October 22,20191

          E.         Certilìcate of'No Ob.jection [D.1. 199, filed on November 8, 2019]

          Status_: A certificate of'no ob.jection has been filed and submitted in accordance with the
          Court's procedures. Accordingly, a hearing regarding this matter is not required.

6.        I)ebtors' Motion for lintry of lnterim and Final Orders (l) Approving Notification and
          Hearing Procedures f'or Certain Transfers of and Declarations of Worthlessness with
          respect to Common Stock and (lI) Granting Related Relief [D.f . 15, fìled on October 21,
          201e1

          Response Deaclline: November 7 ,2019 at 4:00 p.m. (ET)

          Responscs Received: None




{ r 258.002-W00s8367.4}
                                                      6
                     Case 19-12256-BLS        Doc 230       Filed 11/12/19   Page 7 of 20



            Related Documents

            A.        f)eclaration of- Lisa Gavales, Chair of the Office of the CEO of' Destination
                      Maternity Corporation, ir-r Support of Chapter I I Petitions and First Day Motions
                      [D.1. 17, filed on October 21,20191

            Ìl        Notice of Filing of Chapter I 1 Petitions and Related Motions and Declarations
                      [D.1. 36, fìled on October 21,2019]

            C         Interim Order (l) Approving Notifrcation and ÍIearing Procedures f'or Certain
                      Transfers of and Declarations of Worthlessness with respect to Common Stock
                      and (ll) Ciranting Related Relief [D.1. 75. entered on October 22,20191

            D.        Omnibus Notice of Second Day llearing [D.1. 82, filed on October 22,20191

            E.        Certilicate of'No Objection [D.1. 200, filed on November 8,2019]

            Status: A certilicate of no objection has been filed and submitted in accordance with the
            Court's plocedures. Accordingly, a hearing regarding this matter is not required.

7           Debtors' Motion f-or Entry of'Interirn and F'inal Ordels (l) Authorizingthe Debtors to (A)
            Pay Their Obligations undel Insurance Policies Entered into Prepetition, (B) Continue to
            Pay Brokerage Fees, (C) Renew, Supplement, Modify, or Pulchase Insurance Cloverage,
            (D) Maintain, Renew, or Supplement the Customs Surety Bonds, and (E) Honor the
            Ternrs of the Financing Agreements and Pay Premiurns 'I'hereunder and (ll) Granting
            Related Relief'[D.l. 16, filed on October 21,2019]

            Response Deadline: November 7,2079 at 4:00 p.m. (l-ì1')

            Responses Received:

            A.        Inlcrrmal response from the Surety Parties

            Related Documents:

            B         Declaration of' [,isa Gavales, Chair of the Office of the CEO of Destination
                      Maternity Corporation, in Support of Chapter I I Petitions and First Day Motions
                      [D.1. 17, filed on October 21,20191

            C         Notice of Filing of Chapter I 1 l'etitions and Related Motions and l)eclarations
                      [D.1. 36, 1ìled on October 21,20191

            D         Interim Order (I) Authorizir-rg the Debtors to (A) Pay 'I'heir Obligations under
                      Insurance Policies Entered into Prepetition. (B) Continue to Pay Brokerage Fees,
                      (C) Renew, Supplement. Modify, or Purchase Insurance Cìoverage, (D) Maintain.
                      Renew or Supplement the Custorns Surety Bonds, and (E) Ilonor the 'l'erms of the


{l   2s8,002-w0058367.4   }
                                                        7
                    Case 19-12256-BLS       Doc 230        Filed 11/12/19      Page 8 of 20



                     lìir-rancing Agreements and Pay Prerniums Thereunder and         (ll) Gtanting   Related
                     Relief [D.1. 73, entered on October 22.2019]

            E        Omnibus Notice of Second Day Ilearing [D.1. 82, filed on October 22,2019]

            F        Cerlification of Counsel [D.1. 201, filed on November 8. 20191

            Status: A certification of counsel has been filed and submitted in accordance with the
            Court's procedures. Accordingly, a hearing regardirrg this matter is not required.

I           l)ebtors' Motion f'or Entry o1'Interim and F-inal Orders (I) Authorizing Debtors to Pay
            Certain Prepetition Specified Trade Cllaims and (ll) Granting Related Relief [D.L l9,
            filed on October 21,20191

            Response I)eadline: November 7,2079 at 4:00 p.m. (ET)

            Responses Received: None.

            Related l)ocuments:

            A.       Declaration of Lisa Gavales, Chair of the Olfice of'the CIEO ol'Destination
                     Maternity Corporation, ìn Supporl of Chapter I I Petitions and First Day Motions
                     fD.l. I7, fìled on October 21.20191

            ts.      Notice of Filing of Chapter I I Petitions and Related Motions and Declarations
                     fD.l. 36, filed on October 21,20191

            C.       Interirn Order (I) Authorizing Debtols to Pay Certain Prepetition SpecilÌed Trade
                     Clainrs and (ll) Granting Related Reliel'[D.1. 70, entered on October 22,20191

            D.       Omnibus Notice of Second Day l{earing [D.I. 82, fìled on October 22,2019]

            E.       Certifìcate of No Objection ÍD.1.202, filed on November 8.20191

            Statw: A cerl.ificate of no ob.jection has been fìled and submitted in      accordance    with the
            Courl's proceclures. Accordingly,   a hearirrg regarding   this matter is not tequired.

9           Debtors' Motion for Entry of Interim and F'inal Orders (l) Authorizing the Debtors to (A)
            Pay Prepetition Employee Wages. Salaries, Other Compensation. and Reirnbursable
            Rmployee Expenses and (B) Clontinue lìmployee llenefìts Programs and (II) Granting
            Related Relief [D.f . 20, hled on October 21,20191

            Response l)eadline: November      7,2019 at 4:00 p.m. (ìlT); extended fbr the Offìce of the
            United States Trustee




    r2s8.002-w0058367 4)                               8
{
                    Case 19-12256-BLS        Doc 230      Filed 11/12/19    Page 9 of 20



          Responses Received:

          A.         Inftrrmal comments from the Oflìce of'the ljnited States Trustee

          Related l)ocuments

          B          l)eclaration o1' I-isa Gavales, Chair ol' the OlÏce of the CIEO of Destination
                     Maternity Corporation, in Support of Chapter I I Petitions and First Day Motions
                     [D.I. 17. liled on October' 21,2019)

          C          Notice of Filing of Chapter I I I'etitions and Related Motions and Declarations
                     [D.1. 36, filed on October 21,20191

          D          Interim Order (l) Authorizing the Debtors to (A) Pay Prepetition Employee
                     Wages, Salaries, Other Compensation, and Reimbursable Rrnployee [ixpenses and
                     (B) Continue Ernployee Benefìts Programs and (ll) Granting Iìelated Relief [D.1.
                     72. erftered on October 22.20191

          E.         Omnibus Notice of Second Day Iìearing l.D.l. 82. filed on October 22,20191

          F.         Clertilicate of No Objection !D.1.218, filed on November 12,20191

          Status: The infbrmal comment fiorn the Office o1'the United States Trustee has been
          resolved. A certihcate o1'no objection has been frled and submitted in accordance with
          the Court's procedures. Accordingly, a hearing regarding this rnatter is not required.

l0        Debtors' Motion f'or Entry of Interinr and Final Orders (l) Authorizing the Debtors to (A)
          Continue to Operate 'I'heir Cash Managernent System, (I3) IJonor Certain Prepetition
          Obligations Related Thereto. and (C) Maintain Existing Business Forms and (ll) Granting
          Related l{elief [D.1. 21. hled on October 21,20191

          Response Deadline: November 7,2019 at 4:00 p.rn. (E'I')

          Responses Received:

          A.         lnf-onnal response from .lPMorgan Cìhase

          Related Documents:

          B          I)eclaration of Lisa Gavales. Chair of the OfÏce of the CEO of Destination
                     Maternity Corporation, in Support of Chapter 1 1 Petitions and First Day Motions
                     [D.1. 17, filed on October 21.20191

          C          Notice o1'Filing of Cìhapter I1 Petitions and Related Motions and l)eclarations
                     ID.1. 36. liled on October 21.20191




I r 2s8.002-w0058367.4   }
                                                      I
                   Case 19-12256-BLS           Doc 230        Filed 11/12/19   Page 10 of 20



            D.          Interim Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
                        Management System, (B) Flonor Certain Prepetition Obligations Related'l'hereto,
                        and (Cl) Maintain Existing Business lìorms, and (Il) Granting Related Relief [D.1.
                        74, etrtered on October 22,20191

            E.          Omnibus Notice of Second Day Ilearing [D.f. 82. f,rled on October 22.2019]

            F.          Certification of Counsel fD.I. 203, filed on November 8, 2019]

            Status: A certification of counsel has been filecl and submitted in accordance with the
            Court's procedures. Accordingly, a hearing regarding this matter is not required.

1l          Debtors' Motion for lìntry of an Order (l) Extending Time to File (A) Schedules of
            Assets and Liabilities, (B) Schedules of Clurrent Income and Expenditures, (C) Schedules
            of Executory Contracts and Unexpired l-eases. and (D) Statements of Financial Affairs.
            and (ll) Granting Related Relief !D.1.22, filed on October 21,20191

            Response Deadline: Novernber 7 ,2019 at 4:00 p,m.         (llT)

            Responses Reccived

            A.          lnlòrmal comrnents fiom the Off.lce of the tjnited States Trustee

            Related Documents

            B           Declaration of Lisa Gavales, Chair of the Office of the CEO of Destination
                        Maternity Corporatiorr, in Support of Chapter 1 I Petitions and First Day Motions
                        lD.l. 17, filed on October 21,20191

            C           Notice of Filing of Chapter I I Petitions and Related Motions and Declarations
                        [D.1. 36, filed on October 21,2019]

            D           Notice o1'IIearing fD.l. 83, filed on October 22.20191

            E.          Cerlifìcate of-No Objection [D.1. 204. filed on November 8, 2019]

            Status: A certificate of no objection has been fìled ancl submitted in accordance with the
            Court's procedures. Accordingly, a hearing regarcling this matter is not requiled.




{   l2s8.oo2-w0058367   4 )
                                                         l0
                    Case 19-12256-BLS         Doc 230       Filed 11/12/19   Page 11 of 20



 MATTERS GOING FORWARD:

12         Debtors' Motion for tsntry of Interim and lrinal Orders (t) Authorizing the Debtors to
           Assume the Clonsultant Agreement, (ll) Approving Procedures f'or Store Closing Sales.
           (III) Approving the Implementation of Clustomary Store Bonus Program and Payments to
           Non-Insiders 'I'hereunder, and (lV) Granting Related Iìelief [D.1. 31, hled on October 21,
           201e1

           Resrronse Deadline: November 7.2019 at 4:00 p.m. (ET); extended to Noven-rber 8. 2019
           f'or Certain Landlords

           Responses Received

           A          Informal comments fiorn the Office of tl,e United States 'frustee

           B          lnforrnal comments liom Various l,andlords

           C          Limited Objection of llrookfielcl Property REI'I', Inc., Gregory Greenfìeld &
                      Associates, [,td., Flines Global REI'f, Inc., Jones Lang LaSalle Americas, Inc.,
                      Regency Clenters, L.P.. SITE Centers Corp., ancl'Iurnberry Associates to Debtors'
                      Motions for Final Orders Approving (A) Use of Cash Collateral, et, al. and (B)
                      Procedures for Store Closing Sales, et al. lD.l. l94. fìled on November 8, 20l9]

           D          Limited Objection of Acadia Realty l-imited Partnership. Ashley Park Properly
                      C)wner, t,LC. Ilrixmor Operating Parlnership Llt, Centennial Real Þlstate
                      Company, LLC, Deutsche Asset &. Wealth Management, Federal Realty
                      Investment 'I'rust, G&l VI Promenade, LLC. KRE Colonie Owner, [,1.C,
                      Montebello Town Center Investors. LLC, PGIM Real Estate, Starwood Retail
                      Partners, LLC. The Forbes Cornpany, and 'fhe Macerich Company to I)ebtors'
                      Motion Seeking Entry of an Order (I) Authorizing and Approving Procedures to
                      Reject or Assume Executory Contracts and Unexpired Leases (ll) Authorizing
                      and Approvìng Procedures to Provide Notice of Additional Cllosing Stores, If
                      Rec¡uired, and Procedures Related Thereto, and (lII) Granting Related Relief [D.1.
                      176, tlled November 7,20191

           E          ISEALED] Limited Objection of Clomcast Cable Cornmunications Management,
                      LLC to Debtors Motion for Entry of'lnterim and Final Orders (l) Authorizing the
                      Debtors to Assume the Consultant Agreement, (lI) Approving the Procedures for
                      Store Closing Sales. and (lII) Approving the Implementation of Customary Store
                      Bonus Program and Payments to Non-lnsiders l'hereunder, and (lV) Granting
                      Relatecl Relief [D.1. 209. filed on November 1 1. 2019]

           F.         ISEALEDI l)eclaration     of Daniel C]arr in     Support of l.imited Objection ol'
                      Clomcast Cable Cornmunications Management,        LLC to f)ebtors Motion fbr ÏÌntry
                      of Interirn and F'inal Orders (l) Authorizing the Debtors to Assume the Consultant
                      Agreement, (ll) Approving the Procedures f'or Store Closing Sales, and (III)
                      Approving the Implementation of Customary Store Bonus Program and Payments

{ r25tì oo2-woo5tì367.4   }                            II
                   Case 19-12256-BLS            Doc 230        Filed 11/12/19   Page 12 of 20



                         to Non-lnsiders Thereunder, and (lV) Granting Related Relief [D.1. 214, filed on
                         Novenrber 11,20191

           Related Document$:

           G             Declaration of Lisa Gavales, Clhair of the Office of the CEO of Destination
                         Maternity Cìorporation, in Support of Chapter I I Petitions ancl F'irst Day Motions
                         [D.1. 17, filed on October 21.2019]

          H              Declaration of'Robert .I. Duffy in Support of Certain First Day Motions [D.I. 32.
                         fìled on October 21,20191

          t.         Notice of l'-iling of Chapter I I Petitions and Related Motions and l)eclarations
                     [D.1. 36, t-rled on October 21,20191

          J              Interim Order (l) Authorizing the Debtors to Assume the Consultant Agreement,
                         (lD Apploving Procedures for Store Closing Sales, (lII) Approving the
                         Implementation of C)ustomary Store Bonus Program and Payments to Non-
                         Insiders l-hereunder, and (lV) Cìranting Related Relief [D.1. 71. entered on
                         October 22,20191

          K.             Onrnibus Notice of Second l)ay Hearing [D.L 82, frled on October 22.2019]

          L.         Declaration of Makenzie L. Shea in Support of Debtors' Motion lor Entry of
                     Interim and Final Orders (I) Authorizing the Debtors to Assume the Clonsultant
                     Agreement, (ll) Approving Procedures for Store Closing Sales, (lII) Approving
                     the Implementation of Customary Store Bonus Program and Payments to Non-
                     Insiders Thereunder. and (1V) Gtanting Related llelief [D.1. 183, filed on
                     November 7,20191

          Status: This matter will go f-orward

 13       f)ebtors' Motion Seeking Iintry of Interim and Irinal Orclers (l) Authorizing Use ol'Cash
          Collateral and Afïording Adequate Protection; (ll) Modifying the Automatic Stay; (lll)
          Scheduling A Final Hearing; ancl (lV) Granting Related Relief [D.1. 34, fìled on October
          21,20191

          Response Deadline: November 7 ,2019 at 4:00 p.m. (IiT'): extended to November 8, 2019
          at 4:00 p.m. fbr Atlanta Outlet Shoppes, t,l.Cl, BFO Factory Shoppes Ll.C, Bluegrass
          Outlet Shoppes CMBS, LLC, El Paso Outlet Center CMBS. LLC, V/estfìeld, Ll,C and
          I-Iaines Center - Florence, t,LC; and to Novernber ll, 2019 at l2:00 p.m. (ET) for the
          Official Committee o1'Unsecured Creditors and the Brookfield Landlords (Brookfreld
          Property REIT. Inc.. Gregory Greenfield & Associates, I-td.. I-lines Global REII-, Inc.,
          Jones Lang LaSalle Americas, Inc., Regency Centers, L.P., SITE Centers Corp., and
          Turnberry Associates)

          Responses Received:


{ r 2s8.002-w00s8367.4    }
                                                          12
                   Case 19-12256-BLS         Doc 230        Filed 11/12/19   Page 13 of 20



                                                                               -frustee
            A        Informal comments from the Office ol'the Unitecl States

            B        The Texas'l-axing Authorities' Objection to the Interim Order (l) Authorizing Use
                     ol' Cash Collateral and Aflbrding Adequate Protection; (ll) Modifying the
                     Automatic Stay: (lII) Schecluling A Final I'learing; and (lV) Granting Related
                     Relief ID.1. 130. filed on October 3l , 2019]

            C        Objection of' Ceftain Texas Taxing Authorities to the Interim Order (l)
                     Authorizing [Jse of Cash C]ollateral and Affording Adequate Protection; (ll)
                     Modifying the Automatic Stay; (III) Scheduling A Final Hearing; and (lV)
                     Granting Related Relief- ID.1. 142, filed on November 4,20191

            D        Limited Objection of CIIL & Associates Management, Inc. to I)ebtors' Motion
                     Seeking Entry of Interim and lrinal Orders (I) Authorizing Use of Clash Clollateral
                     and AfTording Adequate Protection; (II) Modifying the Automatic Stay; (III)
                     Scheduling a Final Hearing; and, (lV) Granting Related Relief [D.1. 173, filed on
                     November 7.20191

            E.       Westchester Ïìire lnsurance Company's Objection to the l)ebtors' Motion
                     Relating to their use of'Clash Collateral and the Bid Procedures [D.I. 180, filed on
                     Novenrber 7,20191

            F        Linrited Objoction of Texas 'l-axing Authorities to Entry of Final Order on the
                     Debtors' Motion Seeking Entry of Interim and Final Order (l) Authorizing Use of
                     Cash Collateral and Afïbrding Adequate Protection; (II) Modifying the Automatic
                     Stay: (lll) Scheduling A Final I'learing; and (lV) Granting Related Relief [D.I.
                     I 8 I , filed on Novemb er 7 ,20191


            G        Limited Objection of Acadia Realty l-imited Partnership, Ashley Park Property
                     Owner. LLC, Brixmor Operating Partnership Ll', Centennial Real Estate
                     Company, LLC, Deutsche Asset &. Wealth Management. Federal Realty
                     Investment 'frust, G&l VI Promenade, LLC, KRE Colonie Owner, I-LC,
                     Montebello fown Center Investors, LLC, PGIM Real Estate, Starwood Retail
                     Partners, LLC, the Forbes Company, and the Macerich Cornpany to Debtors'
                     Motion Seeking Entry of Interim and Ììinal Orders (l) Authorizing the Use of'
                     Cash Collateral and Affording Adequate Protection, (ll) Modilying the Automatic
                     Stay; (lII) Scheduling a Final l-learing and (lV) Granting Related Relief'[D.1. 190,
                     fìled on November 8, 20191

            II       Objection of the OIficial Clommittee of lJnsecured Creditors to l)ebtors' Motion
                     Seeking Interim and Final Orders (I) Authorizing Use of Cash Clollateral ancl
                     Aff.olding Aclequate Protection: (lI) Modifying the Autornatio Stay; (lll)
                     Scheduling a Irinal Hearing; ancl (IV) Granting Related Relief [D.I.191, filed on
                     November 8, 2019]




{   l258.002-W0058367 4ì                               t3
                   Case 19-12256-BLS         Doc 230        Filed 11/12/19   Page 14 of 20



           I          l,imited Objection o[ Atlanta Outlet Shoppes, LLC, BFO Factory Shoppes LLC,
                      Bluegrass Outlet Shoppes CMBS, LLC, EI Paso Outlet Center CMBS, LLC, and
                      Westfield, I-I-C to the Debtors' Motion Seeking lJntry of Interim and Final Orders
                      (l) Authorizing Use of Cash Collateral and Affording Adequate Protection; (II)
                      Modifying the Automatic Stay; (lII) Scheduling a Final llearing; and (lV)
                      (ìranting Relatecl Relief [D.1. 192, filed on November 8, 2019-|

           J          .loinder of the Taubman l-andlords to l,imited Objections ol Certain Landlorcls to
                      f)ebtors' Motion Seeking lintry of'lnterim and F'inal Orders (l) Authorizing the
                      Use of Cash Collateral and Affbrding Adequate Protection; (fl) Modifying the
                      Automatic Stay; (III) Scheduling a Final Flearing and (IV) Granting Related
                      Relief ID.Ì. 193. filed on November 8, 2019]

           K.         I-imitecl Objection of Ilrookfield Property REIT', Inc., Gregory Greenfìeld &
                      Associates. I-,td., Hines Global RBI'I, lnc.. Jones Lang l-aSalle Americas, Inc.,
                      Reger-rcy Centers. t,.P., SITB Clenters Corp,. and l'urnberry Associates to Debtors'
                      Motions f'or Final Orders Approving (A) Use of Cash Collateral, et al. and (B)
                      Procedures f'or Store Closing Sales, er al. lD.l. l94, fìled on November 8, 2019]

           L          Limited Objection of KIR Pasadena L.P. And KIR Amarillo L.P. To Debtors'
                      Motion Seeking Entry of'Interim and Final Orders (l) Authorizing The Use of
                      Cash Collateral And Affording Adequate Proter:tion, (lI) Moclifying The
                      Automatic Stay: (lII) Scheduling A Final Flearing and (lV) Granting Related
                      Relief lD.I. 195, f,rled on November 8, 20191

           M.         I-imited Objection of Cafàro-Peachcreek Joint Venture Paúnership dba Millcreek
                      Mall, Meadowbrook Mall Company, dba Meadowbrook Mall and Spotsylvania
                      Mall Clornpany dba Spotsylvania 'fowne Centre T'o Debtors' Motion Seeking
                      Entry of Interim and Þ'inal Orders (l) Authorizing the Use Of Cash Clollateral And
                      Afïording Adequate Protection. (lI) Modifying the Automatic Stay; (fll)
                      Scheduling A F-inal ì:learing And (lV) Granting l{elated Reliel'[D.1. 196, fìled on
                      November 8,20191

           N          Joinder of Simon Property Group, Inc. to Limited Objection of l,andlords to
                      I)ebtors' Motion for Entry of Interim and lìinal Ordels (l) Authorizingthe Use ol'
                      Cash Collateral and Afïording Adequate Protection: (lI) Modifying the Automatic
                      Stay; (III) Scheduling a Final I learing and (lV) Granting Related Relief [D.L 197,
                      fìled on November 8,2019]

           o          Response by Haines Clenter - Florence, LLC to Debtors' Motion Seeking Entry of
                      Interim and F'inal Orders (l) Authorizing Use of Cash Collateral and Affording
                      Adequate Protection; (II) Modifying the Automatic Stay; (lll) Scheduling a Final
                      Hearing; and (IV) Granting Related Relief [D.1. 206, fìled on November 8, 2019]




{ r 2stì.002-w00s8367.4   }
                                                       t4
                   Case 19-12256-BLS        Doc 230        Filed 11/12/19   Page 15 of 20



            Related Documents

            P        f)eclaration of Lisa Gavales, Clhair of the Office of the CEO of Destination
                     Maternity Corporation, in Suppurt of Chapter 1 1 Petitions and First Day Motions
                     [I).l. 17, liled on October 21,20191
            a        Declaration of Robert J. Duffy in Support o1'Certain First Day Motions lD.l. 32.
                     lìled on October 21,20191

            R.       Declaration of Neil A. Augustine in Support of the f)ebtors' Motion Seeking
                     Entry of Interirn and Final Orders (l) Authorizing Use of Cash Collateral and
                     Alïording Adequate Protection; (ll) Modifying the Automatic Stay; 0lf)
                     Scheduling a Iìinal Hearing; and (lV) Granting Related Relief [D.1. 35. filed on
                     October 21,20191

            S        Notice o[ ìr'iling of Chapter' 11 I'}etitions and Related Motions and Declarations
                     [D.], 36, filed on October 21.20191

            T        Interim Order (l) Auttrcrizing lJse of Cash Collateral and Affòrding Adequate
                     Protection; (fl) Modiffing the Automatic Stay; (lll) Scheduling a Final Hearing;
                     and (lV) (ìranting Related Relief ID.1.77. enteled on October 22.20191

            U        Omnibus Notice of Second Day I{earing [D.I. 82, hled on October 22,20191

            V        l)ebtors' Omnibus Reply to Objections to the lìinal Otder (I) Authorizing Use of
                     Cash Collateral and Affording Adequate Protection; (Il) Modifying the Automatic
                     Stay: (III) Scheduling A Final Hearing; and (IV) Granting Related Relief [D.I.
                     222,Î\led on November 72,2019 at 4:00 p.m.l

            SlatUS: T'he informal comment at item l3.A and the formal objections at items 13.8, C
            and F h¿rve been resolved. This matter will go l'orward with respect to the remaining
            items.

    14.     f)ebtors' Motion for Entry ol' an Order (l) Approving the Bidding Procedures, (ll)
            Scheduling the Bid Deadlines arrd the Auction, (lll) Approving the F'orm and Manner ol'
            Notice T'hereof, and (lV) Granting Relatecl Relief'fD.l. 106, fìled on October 25,20191

            Response Deadliqq: November 7, 2019 at 4:00 p.rn. (li't); extended to November I         l,
            2019 at 12:00 p.m. (E'f) for the Official Comrnittee of Unsecured Creditors

            Responses Rcceived

            A.       Inf'ormal comnrents fiom the Offìce of'the ljnited States Trustee

            B        Infìlnnal response fì'om Landlords f'or Orland Park, I[,; Milfbrd, C]'ll; Flowood.
                     MS; San Antonio, TX; and Schaurnburg, II-



{   I2s8.002-W00s8361 4l                              15
                   Case 19-12256-BLS            Doc 230        Filed 11/12/19   Page 16 of 20



           C            Landlord Palm Beach Outlets I. LLC's Lirnited Objection to Debtors' Motion for
                        lintry of'an Order (l) Approving the tlidding Procedures, (II) Scheduling the Bid
                        l)eadlines and the Auction. (lll) Approving the Form and Manner of Notice
                        'fhereof, and (IV) Granting Related Reliel
                                                                   [D.1. 1 70, filed on Novemb er 6, 20191

           D            l,andlord Hilldale Shopping Center LLC's Limited Objection to Debtors' Motion
                        fbr llntry of an Order (l) Approving the Bidding Procedures, (tl) Scheduling the
                        Bid Deadlines and the Auction, (lll) Appr:oving the Form and Manner of Notice
                        'l'hereol, and (lV) Granting Related Relief D.l. I 71, filed on Novernb er 6, 20191
                                                                    f


           tr.          Limite<l Objection of Acadia Iìealty Limited Partnership, Ashley Park Property
                        Owrer. LLCI, Brixmor Operating Partnership LP. Centennial Real Estate
                        Clompany, LLC. Deutsche Asset &. Wealth Management, Federal Realty
                        Investment
                                    -lrust, G&l VI Promenade, L[,,C, KRE Colonie Owner, t.LC,
                        Montebello 'lown Center lnvestors, LLC], PGIM Real Estate. Starwood Retail
                        Partners, LLCI, 'I'he Forbes Company. and The Macerich Company to Debtors'
                        Motion for llntry of an Order (l) Approving the Bidding Procedures, (lI)
                        Scheduling the Bid Deadlines and the Auction, (III) Approving the Form and
                        Manner of Notice Thereol, and (lV) Granting Related Relief [D.1. 174, filed on
                        November 7,20191

           F            l,imitecl Objection of Brookfield Property REIT. Inc., Gregory Greenfield &
                        Associates, Ltd.. ÌIines Global IìEI'I', [nc.. Jones Lang l,asalle An-rericas, Inc.,
                        Regency Centers, 1,.P., SITE Centers Cclrp.. and Turnberry Associates to Debtors'
                        Motion ftrr tintry of an Order (l) Approving the Bidding Procedures, (ll)
                        Scheduling the Bid l)eadlines and the Auction, (lII) Approving the Form and
                        Manner of'Notice Thereof. and (lV) Granting Related Relief [D.f. 178, filed on
                        November 7.20191

           G            Westchester F'ire Insurance Company's Objection to the Debtors' Motions
                        Relating to their use of Cash Clollateral and the Bid Procedures [D.f. 180, filecl on
                        Novenrber 7 ,20191

           H            Joinder o1'the Taubman Landlords to Limited Objection of Certain l,andlords to
                        Debtors' Motion for Entry of an Older (l) Approving the Bidding Procedures. (ll)
                        Scheduling the Bicl Deadlines and the Auction, (lll) Approving the I'-orm and
                        Manner of Notice Thereof" and (lV) Granting Related Relief fD.l. 182, filed on
                        November 7,20191

           I            Joinder of Simon Ploperly Group, Inc. to l,imited Objection of Landlords to
                        Debtors' Motion I'or Entry of an Order (I) Approving the Bidding Procedures, (ll)
                        Scheduling the Bid Deadlines and the Auction, (lll) Approving the Forrn and
                        Manner of Notice'fhereof and (lV) Granting Related Relief [D.1. 184, filed on
                        November 7,20191

           J            Limited Objection of Clafaro-Peachcreek .Ioint Venture Partnership, dba Millcreek
                        Mall, Meadowbrook Mall Company, dba Meadowbrook Mall and Spotsylvania

{ l 25rì.002-w0058367   4}                                16
                   Case 19-12256-BLS         Doc 230       Filed 11/12/19   Page 17 of 20



                      Mall Company dba Spotsylvania J'owne Centre to Debtors' Motion ftrr tsntry o1'
                      an Order (I) Approving the Bidding Procedures,   (ll) Scheduling the Ilid Deadlines
                      and the Auction, (lII) Approving the Form and Manner of Notice 'fhereof, and
                      (lV) Granting Related Relief [D.1. 185, fìled onNovember7,2019]

            K.        Limited objection of KIR Pasaclena L.P. ancl KIR Amarillo L.p. to Debtors'
                      Motion f'or Entry of an order (l) Approving the Bidding Procedures, (ll)
                      Scheduling the Bid Deadlines and the Auction, (lll) Approving the Form ancl
                      Manner of Notice Thereofì and (lV) Granting Related Relief'[D.1. 186, filed on
                      November 7,20191

            L.        I-imited Objection of the OfIìcial Comnlittee of Unsecured Creditors to Debtors'
                      Motion lbr lJntry of an order (I) Approving the tsidding Procedures, (II)
                      Scheduling the Bid Deadlines and the Auction, (lll) Approving the Form and
                      Manner of Notice'Ihereof. and (lV) Granting Relatecl Reliel'[D.1. 210, filed on
                      November 11,2019)

            Related Doluments:

            M.        Declaration o1'Illise S. F'rejka. CIPP/US. in Suppolt of the Debtors' Motion for
                      Entry of'an Order (l) Approving the Bidding Procedures, (lI) Scheduling the Bid
                      Deadlines and the Auction. (lll) Approving the Form and Manner of Notice
                      'I'hereol, and (lV) Granting Related Relief
                                                                  [D.1. 107, filed on October 25,2019]

            N        Debtors' Reply in Support of Motion for Entry of an Order (l) Approving the
                     Ilidding Procedures, (ll) Scheduling the llid l)eadlines and the Auction, (lII)
                     Approving the Form and Manner o1'Notice 1-hereof, and (lV) Granting Related
                     Relief lD.1. 220. filed on November 12, 20191

            Status: T'he informal comment from the Office of the ljnited        States 'I'rustee has been
            resolved. T'hìs matter will go forward.

    15      Motion of Comcast Cable Communications Management, LLC f'or Authority (A) to F'ile
            Under Seal Poftions of its l,imited Ob.jection of Comcast Cable C]ommunications
            Management. LLC to Debtors' Motion f-or fìntry of Interim and Final Orders (l)
            Authorizing the Debtors to Assume the Consultant Agreement, (lI) Approving
            Procedures for Store Cìlosing Sales, (lII) Approving the Implementation of Customary
            Store lJonus Program and Payments to Non-lnsiders Thereunder, and (lV) Granting
            Iìelated Iìelief, and (Iì) to F-ile lJnder Seal Portions of the Declaration in Support of the
            Limited Objection of Comcast Cable Clommunications Management, LLC to Debtors'
            Motion f-or Entry of Interim and l"inal Orders (l) Authorizing the Debtors to Assume the
            Consultant Agreement, (ll) Approving Procedures fòr Store Closing Sales, (lll)
            Approving the hnplementation of Custornary Store Bonus Program and Payments to
            Non-Insìders [D.1. 215, 1ìled on November 1 l. 20191

            Response Deadline: At the    llearin bù
            Responses Received: None to date.


{   l2s8.002-w0058367 4}                              17
                 Case 19-12256-BLS           Doc 230        Filed 11/12/19   Page 18 of 20




         Related I)ocuments

         A.           [SEALED] t,imited Objection of Comcast Cable Clornmunioations Management,
                      LLC to Debtors Motion for Entry of'lnterim and Final Orders (I) Authorizing the
                      Debtors to Assume the Consultant Agreement, (ll) Approving the Procedures for
                      Store Closing Sales, and (lII) Approving the Implementation of Customary Store
                      Bonus Program and Payments to Non-lnsiders 'l'hereunder, and (lV) Granting
                      Related Relief lD.L 209 and 216, filed on November 11,20191

         B            ISEALED] Declaration     of   Daniel Carr   in   Support   of l-imited Objection of
                      Comcast Cable Communications Management. LLC to Debtors Motion for Entry
                      of Interim and lìinal Orders (l) Authorizing the Debtors to Assume the Consultant
                      Agreement, (fl) Approving the Procedures fbr Store Closing Sales, and (III)
                      Approving the Lnplementation of Customary Store Bonus Pt'ogram and Payments
                      to Non-lnsiders Thereunder, and (lV) Granting Related Relief !D.1.214. fìled on
                      Novenrber 11,20191

         Status: J'his matter    will go fbrward.


 t6      Motion f'or tixpedited Consideration of Motion of' Clomcast Cable Communications
         Management, LLC f'or Authority (A) to File Under Seal Portions of its Limited Objection
         of Comcast Cable Communications Management, LLC to Debtors' Motion ftrr Entry of
         Interim and lìinal Orders (I) Authorizing the Debtors to Assume the Consultant
         Agreement. (II) Approving Procedures f'or Store Closing Sales, (lll) Approving the
         Implementation of Customary Store Ilonus Program and Payrnents to Non-lnsiders
         Thereunder. ancl (lV) Granting Related Reliefì and (B) to lrile Under Seal Portions of the
         Declaration in Support of the Limited Objection of Comcast Cable Clommunications
         Management, l,LC to l)ebtors' Motion for Entry of Interim ancl Final Orders (l)
         Authorizing the Debtors to Assume the Consultant Agreement, (ll) Approving
         Procedures ftrr Store Cìlosing Sales, (lll) Approving the Implementation of Customary
         Store lJonus Progranr and Payments to Non-Insiders [D.1. 217, lúed on November 1 1,
          20191

         RsÞp9!ñlDËdli[e: At the Flearing.
         Responses Received: None to date.

         Related Documents

         A            Motion o1'Comcast Cable Communications Management, LLC fol Authority (A)
                      to lìile Under Seal Porlions of its l,imited Objection of       Comcast Clable
                      Communications Management, l,LC to Debtols' Motion for Entry of Interirn and
                      I,-inal Orders (l) Authorizing the Debtors to Assume the Corrsultant Agreement,
                      (lf ) Approving Procedures 1òr Store Closing Sales, (llI) Approving the
                      Implementation of Customary Store Bonus Program and Payn-rents to Non-

                                                       18
{ l258.002-W0058367   4   }
                   Case 19-12256-BLS         Doc 230        Filed 11/12/19   Page 19 of 20



                      Insiders Thereunder, aud (IV) Granting Related lìelief, and (B) to File Llnder Seal
                      Portions of the Declaration in Supporl of'the t,imited Objection of Comcast Cable
                      Communications Management, LLC to Debtors' Motion for Entry of Interim and
                      F-inal Orclers (l) Authorizing the Debtors to Assume the Consultant Agreement,
                      (ll) Approving Procedures fol Store Closing Sales, (lll) Approving the
                      lmplementation of Customary Store Bonus Prograrn and Payments to Non-
                      Insiders |l).I.215, filed on November 11,20191

          B           ISEALED] Limited Objection of Comcast Cable Comrnunications Management,
                      LLC to Debtors Motion f'or Entr:y of lnterirn and Final Orders (l) Authorizing the
                      Debtors to Assume the Consultant Agreement, (lI) Approving the Procedures for
                      Store Cllosing Sales, and (lll) Approving the Implementation of Customary Store
                      Bonus Program and Payments to Non-Insiders Thereunder, and (lV) Granting
                      Related Relief [D.1. 209 and216. filed on November lI,20l9l

          C           ISEAI-I]DI Declaration    of Daniel Carr in    Support of l,irnitcd Objection of
                      Clomcast Cable Communications Managernent,      LLC tcl Debtors Motion for Errtry
                     of lnterim ancl Final Orders (I) Authorizing the Debtors to Assume the Consultant
                     Agreement, (II) Approving the Procedures fbr Store Closing Sales, and (lll)
                     Approving the Implementation of Customary Store Bonus Program and Payments
                     to Non-lnsiders T'herennder" and (lV) Granting Related Relief ID.1.2.14, filed on
                     Novernber 11,2019ì




                                    [Remainder of Page Intentionally LeJi Blank/




{ I 258,002-W00583{r7.4)
                                                       19
                   Case 19-12256-BLS        Doc 230       Filed 11/12/19    Page 20 of 20



           Status: This matter   will go forward.

Dated: November 12, 2019
Wilmington, Delaware                                RATH &            LLP


                                                   Landis (DE Bar No. 3407)
                                         Keni K. Mumford (DE BarNo.4186)
                                         Jennifer L. Cree (DE Bar No. 5919)
                                         919 North Market Street, Suite 1800
                                         V/ilmington, Delaware I 980 1
                                         Telephone: (302)467-4400
                                         Facsimile: (302)467-4450
                                         Email:         landis@lrclaw.com
                                                        mumford@lrclaw.com
                                                        cree@lrclaw.com
                                         -and-
                                         KIRKLAND & ELLIS LLP
                                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                         Christopher T. Greco, P.C. (Admitted pro hac vice)
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Telephone: (212) 446-4800
                                         Facsimile: (212) 446-4900
                                         Email:         christopher.greco@kirkland.com

                                         Proposed Co-Counsel to the Debtors and Debtors in Possession




{ I 258.002-W0058367.4\
                                                     20
